Exhibit 10.1 Executive Agreement with CEO

 
CMG HOLDINGS, INC.
EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made between CMG
Holdings, Inc. , a Nevada corporation (the “Company”) located at 5601 Biscayne
Blvd, Miami Florida 33137, and Alan Morell, (the “Executive”) (collectively
sometimes referred to as the “Parties” and individually sometimes referred to as
“Each Party”). Unless other indicated, all references to Sections are to
Sections in this Agreement. This Agreement is effective as of the “Effective
Date” set forth in Section 14 below.
 
WITNESSETH:
 
WHEREAS, the Company desires to obtain the services of Executive, and Executive
desires to be employed by the Company upon the terms and conditions hereinafter
set forth;


NOW THEREFORE, in consideration of the premises, the agreements herein contained
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as of the date hereof as follows:
 
1.  
Employment.  



The Company hereby agrees to employ the Executive, and Executive hereby agrees
to serve the Company, as Chairman and Chief Executive Officer of the Company
(‘Period of Employment”), and Director of the Company for a period of
seventy-two (72) months beginning on the Effective Date, January 1, 2010.  This
Agreement is automatically renewable for successive on-year term. Executive or
the Company shall provide the other with written notice of non-renewal at least
thirty (30) days, but not more than sixty (60) days, before the end of the
period of Employment.
 
2.  
Scope of Employment:



(a)  
During the Employment, Executive will serve as Chairman and Chief Executive
Officer of the Company. In that connection, Executive will (i) devote his time,
full time attention and energies to the business of the Company and will
diligently and to the best of his ability perform all duties incident to his
employment hereunder; (ii) use his best efforts to promote the interest and
goodwill of the Company; and (iii) perform such other duties commensurate with
his office as the Board of Directors of Company may from time to time assign to
his.



(b)  
Section 2 (a) shall not be construed as preventing from Executive from (i)
serving on corporate, civic or charitable board or committees or (ii) making
investments in other businesses or enterprises; provided that in not event hall
any such service, business activity or investment require the provision of
substantial services by Executive to the operations or the affairs of such
businesses or enterprises such that hereunder; and subject to Section 6 or (iii)
giving Executive the ability to consult with and assist other companies and
individuals so as not to be adverse or compete with the Company. . Not
withstanding the above, nothing contained here end shall prohibit Executive from
(a) writing or marketing a book or other publication, chronicling his life or
past achievements (b) speaking or lecturing in the public forum for a fee, (c)
acting as producer or executive produce of a film, television program, or the
like so as long as the interests of said clients do not conflict with those of
the Company.



 
1

--------------------------------------------------------------------------------

 
3.  
Compensation and Benefits During Employment.



During the Employment, the Company shall provide compensation to Executive as
follows:


(a)  
The Company shall pay Executive base compensation of $400,000. The Company shall
be responsible for withholding for all taxes to the Internal Revenue Service as
well as any and all other taxes payable in the United States including taxes
payable to any state or local jurisdiction.

(b)  
The Company shall reimburse Executive for business expenses incurred by
Executive in connection with Employment in acccordinance with the Company’s
then-current policies.

(c)  
Executive will be entitled to participate in any health insurance or other
employee benefit plan which the Company may adopt in the future.

(d)  
Executive will be entitled to thirty (30) days paid time off (PTO) per year. PTO
days shall begin on 1st of January for each successive year. Unused PTO days
shall expire on December 31 of each year and shall not roll-over into the next
year. Other than the use of PTO days of illness or personal emergencies, PTO
days must be pre-approved by Company.

(e)  
Executive will be entitled to participate in any incentive program or
discretionary bonus program of the Company which may be implemented in the
future by the Board of Directors.

(f)  
Executive will be entitled to participate in any stock option plan of the
Company which may be approved in the future by the Board of Directors.

(g)  
The Company hereby agrees to maintain a directors and officer’s insurance policy
of at leas $1,000,000 coverage in full force and effect during Executive’s
period of Employment including renewals of this Agreement, and for a period no
less than two years following Termination.

(h)  
Incentive Compensation. In addition to the foregoing, Executive shall
participate in the Company’s Performance Based Incentive Plan maintained by the
Company.

(i)  
Bonus: Executive shall receive bonus each year based on the execution of this
Agreement. The Parties acknowledge and agree that the Bonus shall be paid based
on the performance of the Company each year ending December 31. The Bonus will
be a minimum of 25% but not exceed 50% of Annual Salary.

(j)  
Salary Deferral: The Company and Executive mutually agree that the Executive
shall mutually agree to defer salary up to 75% of annual base compensation of
$400,000 based on the working capital needs of the Company. The Parties
acknowledge and agree that the Executive will be paid 100% of annual base
compensation of $400,000 based on the working capital needs of the Company and
as soon as the Company has sufficient working capital to do so. The Parties
acknowledge and agree that the Executive will have the option to convert Salary
Deferral to restricted common stock based on the working capital of the Company.
If the Executive elects to convert Salary Deferral to restricted common stock,
the conversion price will be based on the sixty (60) day average closing price
of the Company Stock.

(k)  
Executive Incentive Bonus Consideration: Executive shall receive $200,000 as an
Executive Incentive Bonus Consideration subsequent to execution of this
agreement and the successful closing of a capital raise and the successful
closing of the Audioeye, Inc. stock purchase transaction. The Parties
acknowledge and agree that the Executive Incentive Bonus Consideration shall be
paid to the Executive as soon as the Company has sufficient working capital to
do so, but in no case later than December 31, 2011.  The Parties acknowledge and
agree that if the Company has insufficient working capital, the Executive will
have the option to convert the Executive Incentive Bonus Consideration into
restricted common stock. The conversion percentage will be a minimum of 25% but
not to exceed 100% of Executive Incentive Bonus Consideration. The conversion
price will be based on the one hundred eighty (180) day average closing price of
the Company Stock prior to the conversion.

(l)  
Expenses Reimbursement: Executive shall receive $96,820 expense reimbursement
subsequent to the execution of this Agreement and the successful closing of a
capital raise. The Parties acknowledge and agree that the expense reimbursement
shall be paid to the Executive as soon as the Company has sufficient working
capital to do so, but in no case later than December 31, 2011. The Parties
acknowledge and agree that the Executive will have the option to convert expense
reimbursement to restricted common stock based on the working capital of the
Company. If the Executive elects to convert expense reimbursement to restricted
common stock, the conversion price will be based on the one hundred eighty (180)
day average closing price of the Company Stock prior to the conversion.

(m)  
Stock Options:  In the event that the Company establishes a Company Stock Option
Program (“Stock Option”); the Executive shall be granted a stock option to
purchase 2,800,000 shares of the Company’s Common Stock on the date of grant at
an exercise price equal to the current fair market value as determined by the
Board of Directors.  The Options shall be vest as to 14% of the shares subject
to the Option one year from date of the grant and 14% per year for remaining
years of the Period of Employment.

(n)  
The Company shall pay and the Executive shall receive all unpaid based
compensation, business expense reimbursement, and deferred salary as soon as the
Company has sufficient working capital to do so, but in no case later than
December 31, 2011.





 
2

--------------------------------------------------------------------------------

 


Any act or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board or based upon the advice of counsel for the Company
shall be conclusively presumed to be done or omitted to be done, by Executive in
good faith and in the best interests of the Company and thus shall not be deemed
grounds for Termination for Cause.




4.  
Confidential Information:



(a)  
Executive acknowledges that the law provides the Company with protection for its
trade secrets and confidential information. Executive will not disclose,
directly or indirectly any of the Company’s confidential business information or
confidential technical information to anyone without authorization from the
Company’s management. Executive will not use any of the Company’s confidential
business information or confidential technical information in any way, either
during or after the Employment with the Company, except as required in the
course of the Employment.



(b)  
Executive will strictly adhere to any obligation that may be owed to former
employers insofar as Executive’s use or disclosure of their confidential
information is concerned.



(c)  
Information will not be deemed part of the confidential information restricted
by this Section 4 if Executive can show that: (i) the information was in
Executive’s possession or within Executive’s knowledge before the Company
disclosed it to Executive; (ii) the information was or became generally known to
those who could take economic advantage of it; (iii) Executive obtained the
information from a party having the right to disclose it to Executive without
violation of any obligation to the Company or (iv) Executive is required to
disclose the information pursuant to legal process (e.g. a subpoena), provided
that Executive notifies the Company immediately upon receiving or becoming aware
of the legal process in question. No combination of information will be deemed
to be within any of the four exceptions in the previous sentence, however,
whether or not the component parts of the combination are within one or more
exceptions, unless the combination itself and its economic value and principles
of operation are themselves within such an exception or exceptions.



(d)  
All originals and all copies of any drawing, blueprints, manuals, reports,
computer programs or data, notebooks, notes, photographs, and other recorded,
written or printed matter relating to research, manufacturing operations, or
business of the Company made or received by Executive during the Employment are
the property of the Company. Upon termination of Employment, whether or not for
Cause, Executive will immediately deliver to the Company all property of the
Company which may still be in Executives possession. Executive will not remove
or assist in removing such property from the Company’s premises under any
circumstances either during the Employment or after Termination thereof, except
as authorized by the Company’s management.



(e)  
For a period of one (1) year after the date of the Termination of the Agreement,
Executive will not, either directly or indirectly hire or employ or participate
in offering employment to any person who at the time of such Termination or at
any time during such one year period following person who at the time of such
Termination was an employee of the Company without the prior written consent of
the Company.



5.  
Ownership of Intellectual Property:



(a)  
The Company will be the sole owner of any and all of Executive’s Inventions that
are related to the Company’s business, as defined in more detail below.



(b)  
For purposes of this Agreement, “Inventions” means all inventions, discoveries,
and  improvements (including, without limitation,  any information relating to
manufacturing techniques,, processes, formulas, developments or experimental
works, work in progress, or business trade secrets), along with any and all
other work product relating thereto.



 
3

--------------------------------------------------------------------------------

 
(c)  
An Invention is “related to the Company’s business” (“Company-Related
Invention”) if it is made, conceived, or reduced to practice by Executive (in
whole or in part, either alone or jointly with others, whether or not during
regular working hours), whether or not potentially patentable or copyrightable
in the U.S. or elsewhere and it either: (i) involves equipment, supplies,
facilities, or trade secret information of the Company; (ii) involves the time
for which Executive was or is to be compensated by the Company; (iii) relates to
the business of the Company or to its actual or demonstrably anticipated
research and development; or (iv) results, in whole or in part, from work
performed by Executive for the Company.



(d)  
Executive will promptly disclose to the Company or its nominee(s), without
additional compensation, all Company-Related Inventions.



(e)  
Executive will assist the Company, at the Company’s expense, in protecting any
intellectual property rights that may be available anywhere in the world for
such Company-Related Inventions, including signing U.S. or foreign patent
applications, oaths or declarations relating to such patent applications and
similar documents.



(f)  
To the extent that any Company-Related Invention is eligible under applicable
law to be deemed a “work made for hire” or otherwise to be owned automatically
by the Company, it will be deemed as such, without additional compensation to
Executive. In some jurisdictions, Executive may have a right, title, or interest
(“Right,” including without limitation all right, title, and interest arising
under patent law, copyright law, trade-secret law, or otherwise, anywhere in the
world, including the right to sue for present or past infringement) in certain
Company-Related Inventions that cannot be automatically owned by the Company. In
that case, if applicable law permits Executive to assign Executive’s Rights(s)
in future Company-Related Inventions at this time, then Executive hereby assigns
any and all such Right(s) to the Company, without additional compensation to
Executive; if no then Executive agrees to assign any and all such Right(s) in
any such future Company-Related Inventions to the Company or its nominees(s)
upon request, without additional compensation to Executive.



6.  
Non-competition:



As a condition to, and in consideration of, the Company’s entering into this
Agreement, and giving Executive access to certain confidential and proprietary
information, which Executive recognizes is valuable to the Company and,
therefore, its protection and maintenance constitutes a legitimate interest to
be protected by the provisions of this Section 6 as applied to Executive and
other employees similarly situated to Executive, and for ten ($10) other good
and valuable consideration, the receipt and sufficiency of which Executive
hereby acknowledges, Executive acknowledges and hereby agrees as follows:


(a)  
That Executive is and will be engaged in the business of the Company;



(b)  
That Executive has occupied a position of trust and confidence with the Company
prior to the Effective date and that during such period and the period of
Executive’s Employment under this Agreement, Executive has and will become
familiar with the Company’s trade secret and with other proprietary and
confidential information concerning the Company;



(c)  
That the obligation of this Agreement are directly related to the Employment and
are necessary to protect the Company’s legitimate business interests; and that
the Company’s need for the covenants set forth in this Agreement is based on the
following: (i) the substantial time, money and effort expended and to be
expended by the Company in developing technical designs, computer program source
codes, marketing plans and similar confidential information; (ii) the fact that
Executive will be personally entrusted with the Company’s confidential and
proprietary information; (iii) the fact that after having access to the
Company’s technology and other confidential information, Executive could become
a competitor of the Company; and (iv) the highly competitive nature of the
Company’s industry, including the premium that competitors of the Company place
on acquiring proprietary and competitive information; and



 
4

--------------------------------------------------------------------------------

 
(d)  
That for a period commencing on the Effective Date and ending nine (9) months
following Termination as provided in Section 11 (a) or 11 (c) and, if and only
if, Company has paid in immediately available funds to Executive within two (2)
business days of such Termination all earned base compensation, signing bonus,
incentive compensation, severance payments and deferred salary owed expenses
owed to executive under this agreement and made all business expense
reimbursement to Executive. In no event does Executive in any waive his right to
all earned based compensation, incentive compensation, signing bonus, severance
payments and business expenses reimbursement.  Executive will not, directly or
indirectly, serve as employee, agent, consultant, stockholder, director,
co-partner, or in any other individual or representative capacity, own operate,
manage, control, engage in, invest in or participate in any manner in, act as
consultant or advisor to, render services for (alone or in association with any
person, firm, corporation or entity), or otherwise assist any person or entity
that directly or indirectly engages or proposes to engage in (i) the same, or a
substantially similar, type of business as that in which the Company engages; or
(ii) the business of distribution or sale of (A) products and services
distributed, sold or license by the Company at the time of termination; or (B)
products and services proposed at the time of Termination to be distributed,
sold or licensed by the Company, anywhere in North America (the “Territory”);
The Company acknowledges and agrees that the Executive shall have no obligation
to the Company under this Section 6 in the event that the Executive’s employment
is terminated pursuant to section 11 (d) or 11 (e); provided however;



(e)  
That nothing contained herein shall be construed to prevent Executive from
investing in the stock or securities of any competing corporation listed on any
recognized national securities exchange or traded in the over the counter market
in the United States, but only if (i) such investment is of a totally passive
nature and does not involve Executive devoting time to the management or
operations of such corporation and Executive is not other wise involved in the
business of such corporation; and if (ii) Executive and his associates (as such
term is defined in Regulation 14(A) promulgated under the Securities Exchange
Act of 1934, as in effect on the Effective Date), collectively, do not own,
directly or indirectly, more than an aggregate of ten percent (10%) of the
outstanding stock or securities of such corporation.



7.           Legal Fees and Expenses:


In the event of a claim, dispute, lawsuit, arbitration, or other
dispute-resolution proceeding between the Company and Executive arising out of
or relating to this Agreement, the prevailing party, in the proceeding as a
whole and/or in any interim or ancillary proceedings (e.g. opposed motions,
including without limitation motions for preliminary or temporary injunctive
relief) will be entitled to recover its reasonable attorneys’ fees and expenses
unless the our or other forum determines that such a recovery would not serve
the interest of justice.


8.           Successors:


(a)  
This Agreement shall inure to the benefit of and be binding upon (i) the Company
and its successors and assigns; (ii) Executive and Executive’s heirs and legal
representatives, except that Executive’s duties and responsibilities under this
Agreement are of a personal nature and will not be assignable or delegable in
whole or in part; and (iii) Executive Parties as provided in Section 10.





(b)  
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation, acquisition or otherwise) to all or substantially all of
the business and or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, ‘the company” shall mean Company as hereinbefore
defined and any successor to its business and or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

 
 
 
5

--------------------------------------------------------------------------------

 




9.  
Arbitration:



(a)  
Except as set forth in paragraph (b) of this Section 9 or to the extent
prohibited by applicable law, any dispute, controversy or claim arising out of
or relating to this Agreement will be submitted to binding arbitration before a
single arbitrator in accordance with the National Rules for Resolution of
Employment Disputes of the American Arbitration Associations in effect on the
date of the demand for arbitration.  The arbitration shall take place before a
single arbitrator, who sill preferably but not necessarily is a lawyer. Unless
otherwise agreed by the parties, the arbitration shall take place in Miami
County, Florida. The arbitrator is hereby directed to take all reasonable
measures not inconsistent with the interests of justice to expedite, and
minimize the cost of, the arbitration proceedings.



(b)  
To protect inventions, trade secrets, or other confidential information of
Section 4, and or to enforce the non-competition provisions of Section 6, the
Company may seek temporary, preliminary and/or permanent injunctive relief in a
court of competent jurisdiction, in each case, without waiving its right to
arbitration.



(c)  
At the request of either party, the arbitrator may take any interim measures
he/she deems necessary with respect to the subject matter of the dispute,
including measures for the preservation of confidentiality set forth in this
Agreement.



(d)  
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction.



10.  
Indemnification:



(a)  
The Company agrees to indemnify and hold harmless Executive, his nominees and/or
assigns (a references in this Section 10 to Executive also includes a reference
to Executive’s nominees and/or assigns) against any and all losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
and disbursements (incurred in any and all actions, suites, proceedings, and
investigations in respect thereof and any expenses and disbursements in giving
testimony or furnishing documents in response to a subpoena or otherwise),
including without limitation, the costs, expenses and disbursement, as and when
incurred, of investigating, preparing or defending, any such action, suit,
proceeding or investigation that is in any way related to the Executive’s
employment with the Company. Such indemnification does not apply to acts
performed by Executive which are criminal in nature. The Company also agrees
that Executive shall not have any liability (whether direct or indirect, in
contract or tort, or otherwise) to the Company, for or in connecting with, the
engagement of the Executive under the Agreement, except to the extent that any
such liability resulted primarily and directly from Executive’s gross negligence
and willful misconduct.





(b)  
These indemnification provisions shall be in addition to any liability which the
Company may otherwise have to Executive or the persons indemnified below in this
sentence and shall extend to the following; the Executive, his affiliated
entities, partners, employees, legal counsel, agents, and controlling persons
(within the meaning of the federal securities laws), and the officers,
directors, employees, legal counsel, agents, and controlling persons of any of
them (collectively, “The Executive Parties).





(c)  
If any action, suit, proceeding or investigation is commenced, as to which any
of the Executive parties propose indemnification under the Agreement, they shall
notify the Company with reasonable promptness; provided however, that any
failure to so notify the Company shall not relieve the Company from its
obligation hereunder.  The Executive Parties shall have the right to retain
counsel of their own choice (which shall be reasonable acceptable by the
Company) to represent them and the Company shall pay fees, expenses and
disbursements of such counsel; and such counsel shall, to the extent consistent
with its professional responsibilities, cooperate with the Company and any
counsel designated by the Company. The Company shall be liable for any
settlement of any claim against the Executive Parties made with the Company’s
written consent, which consent shall not be unreasonably withheld.  The Company
shall not, without the prior written consent of the party seeking
indemnification, which shall not be reasonably withheld, settle or compromise
any claim, or permit a default or consent to the entry of any judgment in
respect thereof, unless such settlement, compromise, or consent includes, as
unconditional term thereof, the giving by the claimant to the party seeking
indemnification of an unconditional release from all liability in respect of
such claim.

 
 
 
6

--------------------------------------------------------------------------------

 
(d)  
The indemnification provided by this Section 10 shall not be deemed exclusive of
or to preclude, any other rights to which those seeking indemnification may at
any time be entitled under the Company’s Articles of Incorporation, Bylaws, any
law, agreement or vote of shareholders or disinterested Directors, or otherwise,
or under any policy or policies of insurance purchased and maintained by the
Company on behalf of Executive, both as to action in his Employment and as to
action in any other capacity.



(e)  
Neither Termination nor completion of the Employment shall effect these
indemnification provisions which shall then remain operative and in full force
and effect.



(f)  
The Company agrees to fully indemnify, defend and hold harmless Executive, his
heirs, successors and assigns against any and all losses, claims, demands,
damages, investigations, audits, obligations, penalties, judgments, awards,
liabilities, costs, expenses and disbursements, including reasonable attorney
fees and expenses, with respect to any and all state or federal tax matters,
and/or any other matters related to the Executive’s employment with the Company,
including the costs and expenses related to investigating, preparing or
defending any such matter.



11.  
Termination:



This Agreement and the employment relationship created hereby will terminate (i)
upon disability or death of Executive under Section 11 (a) or 11 (b); (ii) with
cause under Section 11 (c); (iii) for good reason under Section 11 (d); or (iv)
without cause under Section 11 (e).


(a)  
Disability: Company shall have the right to terminate the employment of
Executive under this Agreement for disability in the event Executive suffers an
injury, illness, or incapacity of such character as to substantially disable his
from performing his duties without reasonable accommodation by Executive
hereunder for a period of more than (30) consecutive days upon Company giving at
least thirty (30) days written notice of termination.



(b)  
Death:  This agreement will terminate on the Death of the Executive.



(c)  
With Cause:  Company may terminate this Agreement at any time because of, (i)
the conviction of Executive of an criminal act or acts constituting a felony; or
(ii) Executive’s gross negligence in the performance of his duties hereunder.



(d)  
Good Reason.  The Executive may terminate his employment for “Good Reason” by
giving Company ten (10) days written notice if:



(ii) He is assigned, without his express written consent, any duties material
inconsistent with his positions, duties, responsibilities or status with Company
as of the date hereof, or a change in his reporting responsibilities or title as
in effect as of the date hereof; (ii) his annual compensation is reduced or
(iii) Company does not pay an material amount of compensation due hereunder and
then fails either to pay such amount within the ten (10) day notice period
required for terminate hereunder or to contest in good faith such notice.
Further, if such contest is not resolved within thirty (30) days, Company shall
submit such dispute to arbitration under Section 9.


(e)  
Without Cause: Company may terminate this Agreement without cause.



 
7

--------------------------------------------------------------------------------

 
12.  
Obligations of Company Upon Termination:



(a)  
In the event of the termination of the Executive’s employment pursuant to
Section 11 (a), (b), or (c), Executive will be entitled only to the compensation
earned by him hereunder as of the date of such termination (plus life insurance
or disability benefits).



(b)  
In the event of the termination of Executives employment pursuant to Section 11
(d) or (e), Executive will be entitled to receive as severance pay, an amount
equal to $400,000 in addition to all unpaid payments of earned based
compensation, immediate vesting of all stock options,  incentive compensation,
signing bonus, bonuses under this agreement, in addition to all of the future
salary payment and bonus payments through the end of the employment period in
one lump sum immediately upon termination and in no event later than ten (10)
days following such Termination. In addition, Executive shall also be entitled
to receive the full pro-rata portion of any incentive compensation pursuant to
Section 3 (i) of this Agreement.



13.  
Other Provisions:



(a)  
All notices and statements with respect to this Agreement must be in writing.
Notices to the Company shall be delivered to he Chairman of the Board or any
vice president of the Company. Notices to Executive may be delivered to
Executive in person or sent to Executive’s then current mailing address as
indicated in the Company’s records.



(b)  
This agreement sets for the entire agreement of the parties concerning the
subjects covered herein; there are no promises, understandings, representations,
or warranties of any kind concerning those subjects except as expressly set
forth in this Agreement.



(c)  
Any modification of this Agreement must be in writing and signed by all parties;
any attempt to modify this Agreement, orally or in writing, not executed by all
parties will be void.



(d)  
If any provision of this agreement, or its application to anyone or under any
circumstances, is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability will not affect any other
provision or application of this Agreement which can be given effect without the
invalid or unenforceable provision or application and will not invalidate or
render unenforceable such provision or application in any other jurisdiction.



(e)  
This agreement will be governed and interpreted under the laws of the United
States of America and the laws of the State of Florida as applied to contracts
made and carried out in Florida by residents of Florida.



(f)  
No failure on the part of any party to enforce any provisions of this Agreement
will act as a waiver of the right to enforce that provision.



(g)  
Section headings are for convenience only and shall not define or limit the
provisions of this Agreement.



(h)  
This Agreement may be executed in several counterparts, each of which is an
original. It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts. A
copy of this agreement signed by one party and faxed to another party shall be
deemed to have been executed and delivered by the signing party as though an
original. A photocopy of this Agreement shall be effective as an original for
all purposes.



 
8

--------------------------------------------------------------------------------

 




14.  
Summary of Terms of Employment:



Effective Date:                                      January 1, 2010


Term & Commitment:                                                Seventy-two
Months. Full Time, renewable


Official Position:                                                Chairman and
Chief Executive Officer


Salary:                                      $400,000


This Agreement contains provisions requiring binding arbitration of disputes. By
signing this Agreement, Executive acknowledges that she (i) has read and
understood the entire Agreement; (ii) has received a copy of this Agreement;
(iii) has had the opportunity to ask questions and consult counsel or other
advisors about its terms; and (iv) agrees to be bound by the Agreement.




CMG HOLDINGS,
INC.                                                                      EXECUTIVE






___________________                                                                      _______________
JIM
ENNIS                                                                                      
      ALAN MORELL

 
9

--------------------------------------------------------------------------------

 
